MEMORANDUM **
California state prisoner George Dennis Rounds, Jr., appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915A fpr failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.2007), and we affirm.
The district court properly dismissed Rounds’s equal protection claim because California has a legitimate penological interest that is furthered by distinguishing, *680for purposes of parole, between prisoners with determinate and indeterminate sentences. See Gerber v. Hickman, 291 F.3d 617, 623 (9th Cir.2002) (en banc) (holding that Equal Protection claim by prisoner lacked merit where groups being compared were not similarly situated).
The district court properly dismissed Rounds’s conspiracy claim because he failed to state specific facts establishing the alleged conspiracy. See Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 929 (9th Cir.2004) (affirming dismissal of conspiracy claim where plaintiff failed to state specific facts to support the existence of the claimed conspiracy).
Rounds’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.